Memorandum by the Court. Order of the County Court of Otsego County, dated October 25, 1967, which denied defen*851dant’s application to be resentenced as a second felony offender, affirmed. The defendant in his present papers does not even attempt to show good cause for his failure to raise the objection of unconstitutionality at the time of his sentencing as a third felony offender, although he was properly advised of his right to do so at that time (former Penal Law, § 1943, as amd. by L. 1964, ch. 446). Absent a showing of good cause for his failure to raise the objection of unconstitutionality at the time of the multiple offender hearing, the defendant cannot now attack the constitutionality of his prior conviction in this proceeding (People v. Brockway, 29 A D 2d 578, 579). Herlihy, P. J., Reynolds,
Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by the court.